FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                            April 19, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DARREN MICHAEL GONZALES,

      Petitioner - Appellant,

v.                                                          No. 18-8064
                                                   (D.C. No. 2:17-CV-00158-ABJ)
UNITED STATES OF AMERICA,                                     (D. Wyo.)

      Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

      Darren Gonzales appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition seeking release from pretrial detention. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

                                            I

      Gonzales was indicted on a variety of counts related to tax fraud and drug

distribution. While in pretrial detention, he filed an ultimately unsuccessful petition

under § 2241 seeking release from custody. Gonzales pled guilty to the charged

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
crimes and was sentenced to 72-months’ imprisonment. The district court

subsequently dismissed his § 2241 petition as moot, entering an order on March 7,

2018. Gonzales filed a notice of appeal on September 7, 2018.

                                            II

      The government argues that Gonzales’ appeal was untimely under Fed. R.

App. P. 4(a)(1)(B). However, the district court did not enter a judgment following its

March 7 order. Under Rule 4(a)(7), if a judgment is not entered then the 60-day time

limit set forth in Rule 4(a)(1) begins after “150 days have run from entry of the . . .

order.” Fed. R. App. P. 4(a)(7)(A)(ii); see also Constien v. United States, 628 F.3d

1207, 1211 (10th Cir. 2010). Because Gonzales filed his appeal within 210 days, his

appeal was timely filed.

                                           III

      “When reviewing the denial of a habeas petition under § 2241, we review the

district court’s legal conclusions de novo and accept its factual findings unless

clearly erroneous.” al-Marri v. Davis, 714 F.3d 1183, 1186 (10th Cir. 2013).

Because Gonzales is pro se, we construe his filings liberally but stop short of acting

as his advocate. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

      Gonzales does not dispute he entered a guilty plea in conjunction with his

criminal case. If a petitioner “is now held as a convicted defendant rather than

merely on a criminal charge not yet brought to trial, the issue as to the legality of his

continued pretrial detention has been mooted.” Williams v. Slater, 317 F. App’x 723,

725 (10th Cir. 2008) (unpublished) (emphasis in original). “Failure to satisfy the

                                            2
requirements of [the mootness] doctrine places a dispute outside the reach of the

federal courts.” Brown v. Buhman, 822 F.3d 1151, 1164 (10th Cir. 2016). The

district court correctly dismissed Gonzales’ § 2241 petition.

                                          IV

      AFFIRMED.




                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                           3